UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6361


EDDIE LEVORD TAYLOR,

                  Petitioner - Appellant,

          v.

DENNIS DANIELS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:14-cv-00079-FDW)


Submitted:   May 19, 2015                      Decided: May 22, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eddie Levord Taylor, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eddie Levord Taylor seeks to appeal the district court’s

order denying his 28 U.S.C. § 2254 (2012) petition.                   We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

      Parties in a civil action in which the United States is not

a party are accorded thirty days after the entry of the district

court’s final judgment or order to note an appeal, Fed. R. App.

P.   4(a)(1)(A),    unless    the   district      court     extends   the   appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).              “[T]he timely filing of a

notice    of    appeal   in    a    civil       case   is     a   jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

August    15,   2014.    The   notice      of    appeal     was   filed,    at   the

earliest, on March 9, 2015. 1          Because Taylor failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, 2 we deny leave to proceed in forma pauperis


      1
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).
      2
       Even if Taylor’s untimely notice of appeal were construed
as a motion to reopen the appeal period under Rule 4(a)(6), we
conclude that such a motion could not be granted because Taylor
(Continued)
                                       2
and dismiss the appeal.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




filed his notice of appeal 19 days after receiving notice of the
court’s judgment, which was beyond the 14-day period provided in
Rule 4(a)(6)(B). See Dolan v. United States, 560 U.S. 605, 610
(2010) (stating that “expiration of a jurisdictional deadline
prevents the court from . . . extend[ing] that deadline”);
Hensley v. Chesapeake & Ohio Ry. Co., 651 F.2d 226, 228 (4th
Cir. 1981) (noting expiration of time limits in Rule 4 deprives
court of jurisdiction).



                                    3